DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing and Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 05/17/2022 has been entered.
The amendment filed on 05/17/2022 has been entered.
Applicant amended Claims 1, 2, 11, and 12.
Claims 21-25 were earlier withdrawn from consideration as belonging to an invention not chosen for examination. Claims 1-20 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first in-core dielectric layer touches a side wall of the core layer”, as Claims 2 and 12 recite, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claims 2 and 12 recite that “the first in-core dielectric layer touches a sidewall of the core layer”, which is not supported by the specification of the application, including drawings. Appropriate correction is required.
The amendment filed 05/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended Claims 2 and 12 recite that “the first in-core dielectric layer touches a side wall of the core layer”, wherein Claims 1 and 11 identify the first in-core dielectric layer as a dielectric layer of the high-density interconnect portion (206 in figures of the application). However, the specification of the application does not teach such limitation, which, accordingly, represents a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: Amended Claims 2 and 12 recite: “the first in-core dielectric layer touches a side wall of the core layer”, wherein Claims 1 and 11 identify the first in-core dielectric layer as a dielectric layer of the high-density interconnect portion (206 in figures of the application). However, the specification of the application does not teach such limitation, which, accordingly, represents a new matter.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 2 and 12: Amended Claims 2 and 12 recite: “the first in-core dielectric layer touches a side wall of the core layer”, wherein Claims 1 and 11 identify the first in-core dielectric layer as a dielectric layer of the high-density interconnect portion (206 in figures of the application). The recitation is unclear, since it contradicts with the specification of the application, explicitly teaching (in the figures of the application as well as in paragraphs 0048-0056 of the published application, directed to formation a high-density interconnect portion) that it is the core layer that touches a sidewall of the first in-core dielectric layer, not opposite, as Claims 2 and 12 recite.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitations of Claims 2 and 12 were interpreted in accordance with the drawings of the application as: “the core layer touches a sidewall of the first in-core dielectric layer”.
In re Claims 3-7 and 13-17: Claims 3-7 and 13-17 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 2 or on Claim 12.

Allowable Subject Matter
Claims 1, 8-11, and 18-20 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claims 1 and 11: The prior art of record, alone or in combination, do not anticipate and do not render obvious all limitations of the amended Claims 1 and 11.
Re Claims 8-10 and 18-20: Claims 8-10 and 18-20 are allowed due to dependency either on Claim 1 or on Claim 11.

Response to Arguments
Applicant Arguments (REMARKS, filed 05/17/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 9-16) that such combination of prior arts references as Baek et al. (US 2017/0202083) and Lee et al. (US 2020/0083179) does not make obvious all limitations of the amended independent Claims 1 and 11, because for Baek it is important creating layers 155 and 185 from materials of different rigidity (Baek, paragraphs 0052-0059), while core layers are not created from different insulating layers laterally adjacent to each other. As such, it is not possible to modify the Baek reference per Lee who teaches a direct contact between an insulating layer of a high-density circuit 125 and a dielectric layer of a circuit into which the high-density circuit is embedded. 
Examiner disagrees with the Applicant’ assumption (REMARKS, pages 8-9) that the Final Rejection did not establish a prima facie case of obviousness, since all requirements for establishing obviousness were explicitly cited (though without identifying them as (A), (B), (C), or (D), as Applicant prefers seeing them).
In view of rejections of multiple claims of the current application under 35 U.S.C. 112(a) and 112(b), Examiner disagrees with the Applicant’ assumption of patentability of Claims 1-25 (REMARKS, page 17). 
In addition, to rejoin method claims with allowable device claims, MPEP requires that “withdrawn process claims include all the limitations of the allowable product/apparatus claims. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01”. 
Accordingly, if Applicant wishes to have method claims rejoined with allowable (e.g., further amended device claims), method claims shall be amended accordingly, such that an independent method claim contains all limitations of an independent allowable device Claim 1 (or device Claim 11).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/19/22